*350OPINION OF THE COURT
EAGEN, Justice.
This is an appeal from a final decree in equity holding that Sts. Peter and Paul Greek Catholic Church of Mount Carmel, Pennsylvania, a corporation, is and has been since its founding a uníate Greek Catholic Church in union with Rome. The appellants are former officers of the church corporation. The appellee is Ambrose Senyshyn, Archbishop of The Philadelphia Metropolitan of the Ukrainian Catholics of the Byzantine Rite of the United States, who instituted this action to enjoin the appellants from interfering with “the operation” of the church and to secure from the appellants an accounting of certain church assets alleged to be in their possession.
The dispute arose when two separate factions of the congregation elected different sets of officers and directors of the church corporation. On November 15, 1969, an annual meeting was called by the appellants, the then officers and directors, for the purpose of electing new officers and a Board of Directors. This meeting was, however, adjourned without any balloting. When appellants, after repeated requests, failed to reconvene a meeting for the aforementioned purpose, the pastor of the church, Father Paul Burak, called a meeting of the congregation. This meeting was conducted May 31, 1970, and resulted in the election of certain officers and directors. On June 18, 1970, the appellants convened another meeting at which they were re-elected to the offices they had previously held. Thus, there were two competing groups laying claim to the same offices. The appellants remained in control of the church property and assets.
In an effort to resolve the controversy, the appellee, in his official capacity as head of the Philadelphia Archparchy, convened a Board of Inquiry. After two meetings at the church, the Board of Inquiry issued a written re*351port containing its findings and recommendations. Pursuant to the report, the appellee on December 13, 1970, issued an official written order: (1) appointing a committee of advisory councilors to the church, effective immediately; (2) directing that all property of the church be delivered to the custody of the pastor; and (3) authorizing church collections to be taken only by ushers duly designated by the pastor. After appellants failed to comply with appellee’s order, the appellee brought this action.
The crucial issue on this appeal is whether Sts. Peter and Paul is a uníate church under Archbishop Senyshyn’s jurisdiction.1
Our inquiry must begin with a determination of the ecclesiastical nature of Sts. Peter and Paul on the date of founding, inasmuch as Pennsylvania law prohibits a diversion of church property from a use to which it was initially dedicated to an inconsistent use. See the Lay Control of Church Property Act, Act of April 26, 1855, P.L. 328, as amended, 10 P.S. § 81. See also St. John Chrysostom Creek Catholic Church of Pittsburgh v. Elko, 436 Pa. 243, 259 A.2d 419 (1969), cert. denied 399 U.S. 920, 90 S.Ct. 2258, 26 L.Ed.2d 786 (1970); Gabster v. Mesaros, 422 Pa. 116, 220 A.2d 639 (1966); Schnorr’s Appeal, 67 Pa. 138 (1870). Accordingly, if Sts. Peter and Paul were at its inception uníate, it remains so today. On the other hand, if it were founded as an independent church, it is and remains autonomous.
On April 9, 1973, following an extended hearing, the chancellor entered a decree nisi2 pursuant to Pa.R.Civ.P. *3521517 based upon his conclusion that Sts. Peter and Paul had been founded as a uniate church in union with Rome and was subject to the ecclesiastical jurisdiction of the Pope of Rome. Exceptions to this adjudication and decree were dismissed by the court en banc,3 and the chancellor’s decree was made final.
The appellant’s main argument is that the chancellor erred in going beyond the 1893 charter of the church corporation to resolve the instant dispute. The chancellor, relying in part upon our decision in St. John Chrysostom Greek Catholic Church of Pittsburgh v. Elko, supra, ruled that the charter was inconclusive as to the ecclesiastical nature of Sts. Peter and Paul and in his search for the ultimate authority in the church admitted evidence of subsequent rituals and practices.
Specifically, the appellants urge the following four aspects of the charter conclusively determine the intent of the church founders to establish an independent church free of hierarchical authority: (1) the name given the church; (2) the purpose expressed; (3) a consideration of what the charter omits to state; and (4) the provision vesting control of church property in the majority of lay members of the congregation.
The charter recites the name of the church as “The Greek Catholic Church of Mount Carmel”. This Court has previously noted that the term “Greek Catholic” can refer to: (1) an independent church; (2) an orthodox church under a patriarch; or (3) a uniate church (i. e. *353in union with Rome). St. John Chrysostom Greek Catholic Church of Pittsburgh v. Elko, supra, 436 Pa. at 250, n. 4, 259 A.2d at 422, n. 4. Hence, the ambiguity of this term prevents the drawing of a definitive conclusion as to the type of church the founders intended to create.
The purpose of the charter suffers from the same ambiguity. The charter recites the purpose of the proposed corporation to be “the support of the public worship of Almighty God according to the faith and the doctrines of the Greek Catholic Church in the United States . ” Again, since the term “Greek Catholic” is not clear and free of ambiguity, a definitive conclusion cannot be deduced from the purpose clause.
The appellants urge that the omission of any words such as “uniate” or “united” demonstrates a lack of intention on the founders’ part to affiliate with any hierarchical organization. If the founders’ intent were so to affiliate, appellants argue, there would have been no simpler way to express that intent than by the inclusion of such words. This argument, however, is a two-edged sword. It can just as readily be inferred that the absence of the term “independent” or “autonomous” or words of like import indicates a lack of intention on the founders’ part to be independent of any hierarchical affiliation.
Finally, the appellants assert the inclusion of the following language in the charter militates against a finding of any intent to be a constituent part of a hierarchy:
“Any property, real or personal, which shall hereafter be bequeathed, devised, or conveyed to said corporation, shall be taken and held, or enure to it, subject to the control and disposition of the lay members or such constituted officers or representatives thereof, as shall be composed of a majority of lay members, citizens of Pennsylvania, having a controlling power according to the rules, regulations, usages or corporate requirements thereof.”
*354This language is merely a reiteration of the relevant portions of the Lay Control of Church Property Act, Act of April 26, 1855, P.L. 328, § 7, 10 P.S. § 81, in force at the time Sts. Peter and Paul was incorporated. Since, at that time, power of control over church properties was by force of this statute lodged in the lay members of the church or their authorized representatives, the incorporation of the language of this statute into the corporate charter merely described the situation that would have obtained in the absence of such language. We fail to discern how the manner in which the church properties were to be held was, under the circumstances, definitive of the ecclesiastical nature of the church.4
We conclude, therefore, that the chancellor was fully justified in going beyond the church’s charter to an examination of subsequent rituals and practices to determine what kind of church Sts. Peter and Paul is.
In looking to evidence of the church’s subsequent rituals and practices during its entire existence, the chancellor made extensive findings of fact which can be summarized as follows:
In the 1870’s emigrants from that part of the Austro-Hungarian Empire, known as Galicia, came to America and settled in the area of Mount Carmel and the neighboring communities of Shamokin and Shenandoah. In 1884, a group of people from Shenandoah wrote to the then Archbishop Sembratovich in Galicia, who was the *355Archbishop of all Greek Catholics united under the Pope in Central Europe, and requested that a priest be sent to Shenandoah so that the emigrants could practice their faith according to the custom of their homeland. Archbishop Sembratovich sent a Father Ivan Volansky to the Shenandoah area in December 1884. Father Volansky had the jurisdictional faculties granted to him by Archbishop Sembratovich, and also jurisdiction from the Pope to act as a missionary in the United States. Following his arrival Father Volansky established parishes in Shenandoah, Shamokin, and also Mount Carmel. On February 10, 1893, a corporate charter, issued in the name of “The Greek Catholic Church of Mount Carmel”, was granted by the Court of Common Pleas of Northumberland County. The church later became known as Sts. Peter and Paul Greek Catholic Church to signify the Saints’ names assigned to it.
The official Roman Catholic Directories for the United States, for the years 1894 and 1895 list, Sts. Peter and Paul Greek Catholic Church of Mount Carmel as part of the Diocese of Harrisburg, and as a mission parish served by a priest from the Shamokin parish.
Official Roman Catholic Directories for different years between 1896 and 1900 list the pastor and rector of Sts. Peter and Paul Greek Catholic Church, Mount Carmel.
In 1907 Bishop Soter Ortynsky was named to the newly created office of Bishop for the Ruthenian Greek Catholics in the United States (successor to the Greek Catholic Church in the United States), a jurisdictional entity created to administer the parishes in the United States who follow the Eastern Rite. Bishop Ortynsky and his successor (in 1924 the Ruthenian Greek Catholic Church in the United States became the Ukrainian Catholic Church in the United States) have made continuous appointments of priests to Sts. Peter and Paul. All the priests appointed have been uniformly uníate under the *356jurisdiction of Rome, and their services have been conducted according to the rites, usages and customs of the uniate church under the Pope of Rome.
While Sts. Peter and Paul Church has been in existence there is a record of: (1) continuous communication between the priests assigned to Sts. Peter and Paul and diocesan officials, concerning matters of church government and administration including matrimonial dispensations, reports by priests, faculties permitting reception of converts, and consecration of church property; (2) audiences with or visits by different Bishops of the Diocese and other members of the Roman Catholic hierarchy for a variety of purposes including church administration, canonical visitation and dedications of church property; and (3) constant communication between the members of the congregation or lay officials of the church and officials of the Diocese regarding church matters; (4) liberal support of the Diocese on account of various church causes including cathedraticum for support of the Bishop, payments for the expenses of the Diocese and contributions to new cathedrals.
The record discloses that the appellants themselves in the 1960’s sought to effect a transfer of the then pastor and assignment of a new priest in his stead through established hierarchical channels rather than through self-action as would occur in an independent parish. Compare St. John Chrysostom Greek Catholic Church of Pittsburgh v. Elko, supra, with Saint John The Baptist Greek Catholic Church of Allentown v. Musko, 448 Pa. 136, 292 A.2d 319 (1972).
Based upon these findings, the chancellor reached the conclusion that Sts. Peter and Paul is a uni-ate church under Rome. It is fundamental that the chancellor’s fact findings approved by a court en banc have the effect of a jury verdict, and absent an error of law, will not be disturbed on appeal if supported by com*357petent evidence. See Hatalowich v. Redevelopment Authority of Monessen, 454 Pa. 481, 312 A.2d 22 (1973).
Our review of the record indicates the chancellor’s findings are supported by competent evidence, and the chancellor’s conclusion that Sts. Peter and Paul is a uníate church was legally warranted.
Again, we take pains to point out that our decision here, as in St. John Chrysostom Greek Catholic Church of Pittsburgh v. Elko, supra, does no violence to the United States Supreme Court decision in Presbyterian Church in United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 89 S.Ct. 601, 21 L.Ed.2d 658 (1969). We have not entered into any constitutionally prohibited interpretation of church doctrine to resolve the instant dispute, but have considered purely factual matters in order to ascertain the ecclesiastical nature of Sts. Peter and Paul.
Decree affirmed. Each side to pay own costs.
ROBERTS, J., filed a dissenting opinion.
MANDERINO, J., filed a dissenting opinion.

. The appellants assert that the only real issue involved here is which group of officers and directors are the duly elected officeholders. The resolution of this issue necessarily depends upon resolution of the larger questions as to the ecclesiastical nature of Sts. Peter and Paul.


. Initially, a decree nisi was entered April 14, 1971. The appellants excepted but the court en banc dismissed all exceptions on the ground that the decree was a consent decree. On appeal to *352this Court, we held that an attorney has no authority to enter a consent decree for his client without the client’s direction, knowledge and consent, and, hence, the consent decree in the absence of any of these factors was not binding upon the appellants. We, therefore, vacated the decree and remanded the record to the court below with directions to the court en banc to prepare a decree in conformity with Pa.R.Civ.P. 1517. See Archbishop v. Karlak, 450 Pa. 535, 299 A.2d 294 (1973).


. The parties had stipulated previously that the chancellor could sit alone as the court en banc. See Archbishop v. Karlak, supra.


. We are buttressed in this conclusion by the text of the Act of June 20, 1935, P.L. 353, 10 P.S. § 81. That act vests control and disposition of church properties in the officers or authorities of the- church, congregation or religious society having a controlling power according to the rules thereof; this control shall be exercised in accordance with and subject to the rules and regulations of the religious body, denomination or organization to which such church congregation or religious society shall belong, any provision in the charter to the contrary notwithstanding. The legislature was thus of the opinion that a charter provision providing for lay control of church property did not exclude the possibility of hierarchical control.